Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 1 of 20

EXHIBIT 10 CERTIFIED COPIES OF: HAMPDEN COUNTY SUPERIOR COURT NO.
1279CRO1100 PUBLIC DOCKET REPORT, NOTICE OF NOLLE PROSEQUI COUNTS 2-5,
CLERK’S LOG, INDICTMENTS 14 1100-1 TO 14 1100-5, INCLUSIVE, MITTIMUS FOR

SENTENCE :
  
   

CRTR2709-CR

te

2

ind i
yy

 

a y-300782 PBS O BYE ATEh OT HAS SAAUFHOSPLO Page 2 of 20

COUNTY
Public Docket Report

1479CR01100 Commonwealth vs. Smith, John Joseph

 

 

CASE TYPE: Indictment FILE DATE: 10/21/2014
ACTION CODE: = 90/24/0-0 CASE TRACK: A- Standard
DESCRIPTION: RECKLESS OPERATION OF MOTOR

VEHICLE c90 §24(2)(a)
CASE DISPOSITION DATE 06/23/2015 CASE STATUS: Open
CASE DISPOSITION: Disposed by Plea STATUS DATE: = 10/21/2014

 

 

 

 

 

CASE JUDGE: CASE SESSION: Criminal 1 - Ct. Rm. 1
Prosecutor Attorney for the Commonwealth 666905
Commonwealth Robert Anton Schmidt

Hampden County District Attorney's Office

Hampden County District Attorney's Office

50 State St

Springfield, MA 01103

Work Phone (413) 505-5643

Added Date: 10/28/2014
Defendant Appointed - Indigent Defendant 521400
Smith, John Joseph Jeffrey Scott Weisser
4 Bates St

Westfield, MA 01085

Attorney Jeffrey S. Weisser
Attorney Jeffrey S. Weisser
2 South Bridge Drive
Agawam, MA 01001-2000
Work Phone (413) 786-3800
Added Date: 11/12/2014

 

 

 

 

 

Printed: 03/14/2019 3:07 pm Case No:

1479CRO1100

Page: 1|
CRTR2709-CR

N COUNTY
Public Docket Report

2y-30078 PBS OYE PP OUASSACHUFHOSPLS Page 3 of 20

 

 

 

 

 

 

 

 

 

 

_ PARTY CHARGES

# |Offense Date/ | Code Town Disposition Disposition

Charge Date
1 06/25/2014 90/24/0-0 Westfield

RECKLESS OPERATION OF MOTOR VEHICLE c90 §24(2)(a)

Sentence Date: 06/23/2015 Committed to HOC

Term: Yrs 2 Mos 0 Days 0 To Serve: Yrs 2 Mos 0 Days 0

sige RS ee ae de ee Ur abe Ga aed Guilty Plea 062372015 —

2 06/25/2014 90/25/D-0 Westfield

STOP FOR POLICE, FAIL c90 §25

posing ee ee Ae Ra ee ie oes Nolle Prosequi 03/14/2019

3 06/25/2014 90/24/C-0 Westfield

LEAVE SCENE OF PROPERTY DAMAGE c90 §24(2)(a)

ee ie See Soe de. Nelle Presequi =. 08/14/2018
4 06/25/2014 265/15B/A-0 Westfield

ASSAULT W/DANGEROUS WEAPON c265 §15B(b)
ae ee eee ee ae ee Nollie Presegui =~ | OB /1A2078-
5 06/25/2014 265/15B/A-0 Westfield

ASSAULT W/DANGEROUS WEAPON c265 §15B(b)

Nolle Prosequi 03/14/2019

 

 

 

Printed: 03/14/2019 3:07 pm Case No: 1479CRO1100 Page: 2

 

 
CRTR27C9-CR

  

Public Docket Report

PR 3007 PISO BY A En D7 GUAS SA GH WHORLS Page 4 of 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

> BVENTS
Date Session Event Result Resulting Judge
11/13/2014 Criminal 1 - Ct. Rm. Arraignment Held as Scheduled
1
12/02/2014 ~— Criminal 1 - Ct. Rm. Hearing for Appearance / Held as Scheduled
1 Appointment of Counsel :
12/02/2014 Criminal 1 - Ct. Rm. Bail Hearing Held as Scheduled
4
02/11/2015 = Criminal 1 - Ct. Rm. Pre-Trial Hearing Held as Scheduled
i
04/02/2015 — Criminal 1 - Ct. Rm. Hearing Rescheduled
1
04/10/2015 Criminal 1 - Ct. Rm. Hearing RE: Discovery Rescheduled
1 Motion(s) s
04/17/2015 Criminal 1 - Ct. Rm. Final Pre-Trial Conference Rescheduled
1
05/04/2015 = Criminal 1 - Ct. Rm. Jury Trial Rescheduled
1
06/10/2015 Criminal 1 - Ct. Rm. Final Pre-Trial Conference Held as Scheduled
1
06/23/2015 CR Session 5 - Ct. Hearing for Change of Plea Held as scheduled Kinder
Rm 2 S :
06/23/2015 Criminal 1 - Ct. Rm. Hearing for Change of Plea Not Held Page
1
07/02/2015 Criminal 1 - Ct. Rm. Hearing for Funds Held as Scheduled Page
1
07/09/2015 Criminal 1 - Ct. Rm. Jury Trial Not Held Page
4
_ FINANCIAL SUMMARY
Fees/Fines/Costs/Charge Assessed Paid Dismissed Balance
Total 210.00 0.00 0.00 210.00

 

 

 

Printed: 03/14/2019 3:07 pm

Case No: 1479CR01100

Page: 3

 

 
CRTR27C9-CR

 
 

; y-2007 FEBS OBYEALED PP OASSACHUSHOORL Page 5 of 20

OUNTY
Public Docket Report

 

INFORMATIONAL DOCKET ENTRIES

 

 

 

 

 

 

 

 

Date Ref Description Judge

10/21/2014 1 Indictment returned .

10/28/2014 Habed for arraignment issued ret 11/13/14

11/13/2014 Appointment of Counsel Stephen Shea, pursuant to Rule 53

11/13/2014 Deft waives reading of indictments

11/13/2014 RE Offense 1:Plea of not guilty

11/13/2014 RE Offense 2:Plea of not guilty _

11/13/2014 RE Offense 3:Plea of not guilty

11/13/2014 RE Offense 4:Plea of not guilty

11/13/2014 _RE Offense 5:Plea of not guilty a.

11/13/2014 Bail set: $10,000 cash $100,000 surety without prej. (Tina S. Page,
Justice)

11/13/2014 Bail warning read (Page, J)

11/13/2014 Assigned to Track "A", see scheduling order

11/13/2014 Tracking deadlines Active since return date

11/13/2014 2 _ Bail: mittimus issued

11/13/2014 3 Notice of assignment of counsel filed. (Tina S. Page, Justice)

11/13/2014 Deft arraigned before Court _

11/24/2014 4 MOTION by Deft: To clarify counsel. eo

11/24/2014 4.1 _ Deft files Affidavit in support of motion to clarify counsel (P# 4)

12/02/2014 5 Appearance of Deft's Atty: Jeffrey S Weisser

12/02/2014 After hearing the request for reduction in bail is denied

12/02/2014 6 _Bail: mittimus issued Be

12/02/2014 © Notice of assignment of counsel filed. (Page, Justice)

12/02/2014 8 Withdrawal of appearance filed by Stephen Shea for John Smith

02/11/2015 g Pre-trial conference report filed _ E

03/23/2015 10 MOTION by Deft: for Bill of Particulars

03/23/2015 11 MOTION by Deft: for Log of Radio Calls

03/23/2015 12 MOTION by Deft: to Disclose all Officers/Troopers present

03/23/2015 13 MOTION by Deft: for List of Persons Present and Disclosure of Forge

03/23/2015 14 MOTION by Deft: for Inventory of Motor Vehicle

03/23/2015 15 MOTION by Deft: for Policies and Procedures/standing orders

04/17/2015 MOTION (P#10) denied (Richard Carey, Justice).

04/17/2015 16 MOTION by Deft: Exparte motion for additonal for funds and aff.

04/17/2015 MOTION (P#16) allowed (Richard Carey, Justice).

Printed: 03/14/2019 3:07 pm Case No: 1479CR01100 Page: 4

 

 
 

 

CRTR27C9-CR

 

Public Docket oon

 

04/17/2015
04/17/2015
04/17/2015
04/17/2015
06/10/2015
06/23/2015

06/23/2015

06/23/2015

06/23/2015

06/23/2015

06/23/2015

19

20

Agreement on Discovery motions

MOTION by Deft: to continue trial date
MOTION (P#18# 16) allowed (Richard Carey, Justice).
MOTION (P#10) denied (Richard Carey, Justice).
Filed: Final Joint Pre-Trial Memorandum

Event Result:

The following event: Hearing for Change of Plea scheduled for 06/23/2015
09:11 AM has been resulted as follows:

Result: Not Held

Reason: Transfered to another session

Appeared:

Event Result:

The following event: Jury Trial scheduled for 07/09/2015 09:07 AM has
been resulted as follows:

Result: Not Held

Reason: Plea Offered

Event Result:

The following event: Hearing for Change of Plea scheduled for 06/23/2015
09:00 AM has been resulted as follows:

Result: Held as scheduled

Reason: Plea Offered

Appeared:

Offense Disposition:
Charge #1 RECKLESS OPERATION OF MOTOR VEHICLE c90 §24(2)(a)
Date: 06/23/2015
Method: Hearing on Plea Offer/Change
Code: Guilty Plea
_ Judge: Kinder, Hon. C.Jeffrey

Defendant sentenced:
Sentence Date: 06/23/2015 Judge: Kinder, Hon. C.Jeffrey

Charge #. 1 RECKLESS OPERATION OF MOTOR VEHICLE c90 §24(2
(a)

Committed to HOC

Term: 2 Years, 0 Months, 0 Days

To Serve: 2 Years, 0 Months, 0 Days

Committed to Hampden County House of Correction
Credits 363 Days

Financials
Docket Type Legal Counsel Fee assessed. Amount $150.00
Docket Type Victim/Witness Assessment on misdemeanor G.L c.258B §8

_ Amount $60.00

Issued on this date:

Mitt For Sentence (First 6 charges)
Sent On: 06/23/2015 14:35:23

Page

Page

Kinder

 

 

Printed: 03/14/2019 3:07 pm Case No: 1479CRO01100

Page: 5

 

 
 

CRTR2799-CR

 

Public Docket Report

 

06/23/2015
06/23/2015
06/23/2015
06/23/2015
06/25/2015
07/02/2015

07/02/2015

03/14/2019

03/14/2019

21

22

23

Disposed for statistical purposes

Defendant waives rights.

Finding on plea of guilty.

Defendant warned pursuant to alien Status, G.L. c. 278, § 29D.
Defendant's EX PARTE Motion for additional funds-video forensic expert

Event Result:

The following event: Hearing for Funds scheduled for 07/02/2015 09:37 AM
has been resulted as follows:

Result: Held as Scheduled

Appeared:

Endorsement on Motion for funds video forensic expert, (#22.0):
ALLOWED

_funds not to exceed $700.00

Offense Disposition:.

Charge #1 RECKLESS OPERATION OF MOTOR VEHICLE c90 §24(2)(a)
On: 06/23/2015 Judge: Hon. C.Jeffrey Kinder
By: Hearing on Plea Offer/Change Guilty Plea

Charge #2 STOP FOR POLICE, FAIL c90 §25
On: 03/14/2019 Judge: Hon. C.Jeffrey Kinder
By: Other Court Event —Nolle Prosequi

Charge #3 LEAVE SCENE OF PROPERTY DAMAGE c90 §24(2)(a)
On: 03/14/2019 Judge: Hon. C.Jeffrey Kinder
By: Other Court Event —Nolle Prosequi

Charge #4 ASSAULT W/DANGEROUS WEAPON c265 §15B(b)
On: 03/14/2019 Judge: Hon. C.Jeffrey Kinder
By: Other Court Event —Nolle Prosequi

Charge #5 ASSAULT W/DANGEROUS WEAPON c265 §15B(b)
On: 03/14/2019 Judge: Hon. C.Jeffrey Kinder
By: Other Court Event —Nolle Prosequi

Commonwealth files Nolle Prosequi as to count(s): 2 STOP FOR POLICE,
FAIL c90 §25, 3 LEAVE SCENE OF PROPERTY DAMAGE c90 §24(2)(a),
4 ASSAULT W/DANGEROUS WEAPON c265 §15B(b), 5 ASSAULT

W/DANGEROUS WEAPON 265 §15B(b)

Kinder
Kinder
Kinder

Page

Page

 

A TRUE COPY

OF THE DOCKET MINUTES

 

 

IN WITNESS WHEREOF. I hereunto
set my hand, and have caused the seal
of the Superior Court for the County

of ONE day of [Hesstl 2004 :

ay
fr Clerk

 

Printed: 03/14/2019 3:07 pm

Case No: 1479CR01100 Page: 6 |

 
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 8 of 20

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss DEPARTMENT OF THE TRIAL
OF THE TRIAL COURT
SUPERIOR COURT
NO. 14-1100, 02, 03, 04, 05

COMMONWEALTH HAMPDEN COUNTY
SUPERIOR COURT

Vv. FILED

MAR 14 208

JOHN J. SMITH JR. |
C Ph, OF Fis

NOLLE PROSEQUI on Counts 2 - 5

Now comes The Commonwealth in the above entitled matter and enters a

Nolle Prosequi in indictments 02, 03, 05 & 05 for the reason that it is in the
interest of justice to do so.

Respectfully submitted,
THE COMMONWEALTH
Robert Schmidt

Assistant District Attorney

Dated: March 14, 2019 Ue OSD =

schmr/ rs

    

~Hacgsietans Clerk
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 9 of 20

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss DEPARTMENT OF THE TRIAL
OF THE TRIAL COURT
SUPERIOR COURT
NO. 14-1100, 02, 03, 04, 05

COMMONWEALTH
VW

JOHN J. SMITH JR.

NOLLE PROSEQUI on Counts 2 - 5

Now comes The Commonwealth in the above entitled matter and enters a
Nolle Prosequi in indictments 02, 03, 05 & 05 for the reason that it is in the
interest of justice to do so.

Respectfully submitted,

THE COMMONWEALTH

 

~ ———
Robert Schmidt
Assistant District Attorney

Das

&£ trus copy. ee
<3

schmr/ rs an _b Py YN WA

fi Agsistant Clerk

Dated: March 14, 2019

 
_Case 3:17-cv-30078- FDS Document 70- 1. Filed

   

114.9... page 10 of 20

Hampden Division

 

 

 

 

 

 

Superior Court Department Case No. / U-}] 80 pi
CLERK'S LOG
COMMONWEALTH v. Assistant District Attorney
a oh N Smi th
Attorney for the Defendant
Date Judge Procedure Clerk Ct. Vara /
| ; , < -
Jule lags H | Neu leet

ATTY:: High Chea appt R53 DPE

BARADV.FEE: “ /SO Lnporel

PWFR7NGP >

TRACK: #/ _ TERMINATION DATE: S-y4t

DISCOVERY BY: />-73-/Y

PTC: />--39-/Y PTH: A-|[-/ S

FTA AND CRIME WARNINGS: See Gi Le
/ _ jean: €/0,000, c. calf

/ | 4/09, 000. Stik, w/o

fPat

Vina tag A PLee Shea allawed t Creole | Grlk

3S : ( | Aa) Ly, (Ve ,axder—
Repo. ted elesa BED
2 Odveate fee GQ Aa2nsald |
Dire hatering ho ReAuwos J
mod eae be
Yn donwd . Cat ty
ite Dy CIC, Conk
An=UAIS Ly Cre di
f Ne U9) i 0 :
ZN Kirdeny ee ALpent filicf a: [Fodcae \Poublks
Coit fp AY COTE

taut Sli “hat @ CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
%

Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 11 of 20

Hampden Division Case No FAaIIOO 5)

Superior Court Department
PAGE 2
CLERK'S LOG

COMMONWEALTH vy.
oF Ay Smuth

ib Date Judge Procedure : Clerk Ct. a pitet

Hots [laren T #1 [bel Coun doet nOt downs _| Chace ae

ss Due hay then ott DAdies lish. |

Hat | Care SHI A mT athe bs, Kinin |\ade

Reastap ea fa A

nom EE athnwedl -

Bien, Aga esrastad gdid

LY] | lo Pastel a

Cane Cand dott FeTL -

b- o-Ps fe

| GJ fej

16-15 reo | # Resour Pred Cate to Oe condi Pavone
V0 b-Ox IS LS es 3 0 |

Gig he a

b 2346 | Vaoy ¢ ¥ te da Kandor b fv Vecoali fart,
js Cus. if it Dee : U
lt terl Minder J. | fete. Wine rcirr, 2, | Jafah.| Aer}
an die les ty pe
ty EA. Tag je At of.
Core acce phy Ace kK.
Mien 2k 4 a,
ene Cer — é
COMPAL ore. fe Bo. Sf aaglln
Coin hy SF Ot. :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A2891-F

 

  
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 12 of 20

_ Hampden Division
Superior Court Department

/ LAURA S. GENTILE, ESQ.

Case No. 74Y “Sfovu

 

 

 

 

 

CLERK/MAGISTRATE
PAGES
CLERK's LOG
COMMONWEALTH v.
Dok, JS nrlk
Date Judge on Procedure Clerk Ct. Reporter
Mths K's cre O17 | AkDTT: JG st |Bola ker |Aarens

VWG0 Vk F afte tiid..

 

(lo nara vlan SKE A

 

 

Lule theafle Lite Peg
at _L2 CHS: me £7 #Y

 

/

 

Mo.

 

 

Heap — DAdlrwed « pe eet  e

 

134 COL 4 e I
ie

 

(mdivomonrk a Ut “Unt v
hoach2Zo U

 

A true copy. = Se

 

  

Attest:

eo) | {4.

 

  

Ty hab

 

“fr issistant Clerk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 13 of 20

C. .-AMONWEALTH OF MASSACHUSE’ 3

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH
VS. 14 1400-|
JOHN SMITH
INDICTMENT
DRIVING TO ENDANGER

GENERAL LAWS CHAPTER 90, SECTION 24

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE and WESTFIELD in
the County of Hampden, upon any way or in any place to which the public has a right of access, or in any place to which
members of the public have access as invitees or licensees, did operate a motor vehicle recklessly or negligently so that the
lives or safety of the public might be endangered, in violation of General Laws chapter 90, section 24.

 

 

A A TRUE BILL

oF
db Jl Le cance Va 2gloy
7 or herstn of the Grand Jury ye i ay District Attorney

RETURN
HAMPDEN, ss On this a / v7. 4 day of O Cc Lf ¢ é ce _, 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to be filed and filed.

ATTEST: Foe 0. Za Assistant Clerk

A true copy. ~_
Attest: ey a 2)
(Lin ly

Cf) Assistant Clerk

  
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 14 of 20
CAMMONWEALTH OF MASSACHUSET*S

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH
VS. 14 i100-2
JOHN SMITH
INDICTMENT

REFUSAL TO SUBMIT TO POLICE OFFICER
GENERAL LAWS CHAPTER 90, SECTION 25

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE and WESTFIELD in
the County of Hampden, while operating upon a way or place to which the public has a right of access as invitees or

licensees, did refuse or neglect to stop when signaled to stop by a police officer who was in uniform, in violation of General
Laws chapter 90, section 25,

 

A TRUE BILL
LAY fea cape age
a Foreperson of the Grand Jury A Pes jefeyt DistrictAttorney

RETURN

HAMPDEN, ss On this ¢& / J aay 20 6 A ee . 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to be filed and filed.

ATTEST: DO ee Zz Lae Assistant Clerk

A true copy.

{
Attesty Pu w | a hy

orf Assistant Clerk
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 15 of 20

COMMONWEALTH OF MASSACHUSETTS

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH
VS. 14 1100-3
JOHN SMITH
INDICTMENT

LEAVING THE SCENE OF PROPERTY DAMAGE
GENERAL LAWS CHAPTER 90, SECTION 24

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of
Hampden, upon a way or a place to which the public has a right of access as invitees or licensees, did operate a certain
motor vehicle and did go away without stopping and making known his name, residence, and the registration number of his
motor vehicle after knowingly colliding with and causing property damage to a motor vehicle, the property of the City of
Holyoke, in violation of General Laws chapter 90, section 24.

A TRUE BILL

 

 

Moll” Se
Z Foreperson of the Grand J ury Aosistaut District/Attorney
RETURN

HAMPDEN, ss On this a EL f day of OcA~e bce , 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to be-filed and filed.

ATTEST: Wi-_t4_. FS AOAK Assistant Clerk

A true copy. *”

Attest:

 

 
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 16 of 20

C._AMONWEALTH OF MASSACHUSE} __}

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO.
COMMONWEALTH ae eis?
VS. 14 11004
JOHN SMITH
INDICTMENT

ASSAULT BY MEANS OF A DANGEROUS WEAPON
GENERAL LAWS CHAPTER 265, SECTION 15B(b)

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of
Hampden, did assault James Parnell by means of a dangerous weapon, namely a motor vehicle, in violation of General
Laws chapter 265, section 15B(b).

 

 

A TRUE BILL
LZ YA bee Ltn ses
eperson of the Grand Jury Aes iectdyt District Attorney
RETURN

HAMPDEN, ss On this eS £ day of Ces bce, 2014, this indictment was returned and presented to said
Superior Court by the Grand Jury, and ordered to b

Co and filed.
ATTEST: WO eek 7 G A LOK __ Assistant Clerk

A true ccpy. 3
\ :
Attest: “<2

TH Wy

(i Assistant Cierk

   
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 17 of 20

C._AMONWEALTH OF MASSACHUSE\_

 

HAMPDEN, SS SUPERIOR COURT
INDICTMENT NO,
COMMONWEALTH S
VS. 14 11c0~
JOHN SMITH
INDICTMENT

ASSAULT BY MEANS OF A DANGEROUS WEAPON
GENERAL LAWS CHAPTER 265, SECTION 15B(b)

 

At the Superior Court, begun and holden at Springfield, within and for the County of Hampden, on the first Tuesday of
October 2014. The GRAND JURORS for the Commonwealth of Massachusetts on their oath present that:

JOHN SMITH

defendant herein, of Westfield in the County of Hampden, on or about June 25, 2014 at HOLYOKE in the County of

Hampden, did assault William Padilla by means of a dangerous weapon, namely a motor vehicle, in violation of General
Laws chapter 265, section 15B(b).

 

 

i A TRUE BILL : eS
bil) (laa | cee Vag le
fe ‘ Pee
Foreperson of the Grand Jury Ass: sto fDistrict Attorney

HAMPDEN, ss On this K / J” fo dayol (0 6 Pv becom , 2014, this indictment was returned and presented to said

 

 

Superior Court by the Grand Jury, and ordered to be filed and filed.
ATTEST: Aha VY, 2K Assistant Clerk
A true copy. Yas

f

est: ss se x
Attest a Bury bi4

AF kasiotant Cicrk&
Case 3:17-cv-30078-FDS. Document 70-1. Filed 07/09/19 Page 18 of 20
COMM INWEALTH OF MASS’ SHUSETTS :-

Hampden, ss. = . Superior Court —
_ Department of the
me Trial Court
Mp eines ; ; . Zoo
SOP ERIOR Coury a _ ‘Case No(s)::
ED
: DE 14.) Joo
| ?
ee Lg : ey .
Commonwealth  - SUPERS OR [SUNT y !

DEC - 2 20%

— ps - ; :
bee Gilg

 

 

APPEARANCE

In the above entitled action I appear for the Commonwealth -~ Defendant.

a deen Ss. eee

Attorney

 

 

2 Sov Bde De. dpwwaet
. Address :

786 FRay
Telephone ~

 

BBOK St+tec

 

 @ trues copy.
Attest: .

   

 

« Assistant Clerk
Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 19 of 20

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts
MITTIMUS FOR SENTENCE 1479CR01100 The Superior Court
DEFENDANT NAME DOB GENDER | SUPERIOR COURT LOCATION
John J Smith 05/12/1957 Male Hampden County Superior Court
PCF NO SID NO SOC SEC NO SENTENCE START DATE JAIL CREDIT DAYS |TOTAL OF VW FINES/ FEES/ ASSESSMENTS
369947 MA00280620 06/23/2015 363 210.00

 

 

 

 

TO THE OFFICIAL IN CHARGE OF: Hampden County House of Correction

The above defendant has been convicted of the offense(s) shown below. This Court has ORDERED that the defendant be committed to the
above institution and confined there pursuant to the sentence described herein.

 

 

COUNT OFFENSES DATE OF OFFENSE
1 RECKLESS OPERATION OF MOTOR VEHICLE c90 §24(2)(a) 06/25/2014
Sentence Imposed: Committed to HOC
Term: Years 2 Months 0 Days: 0
To Serve: Years 2 Months 0 Days: 0 MPDEN_GOUNTY

HA
UPERIOR COURT
Se ELLED

 

JUN 23 2015

r
Lap OF COURTS

 

cer

 

 

 

 

 

 

 
   
 

WITNESS: Hon. Judith Fabricant

: ura os J
The conveying officer hereby certifies that he or she has conveyed the defendant to the institution named above, along with the original of this
mittimus. The receiving officer hereby certifies that he or she has received the defendant on behalf of the official in charge of such institution,
along with the original of this mittimus.

 

RN

JX

iy

~~

Lis

CHIEF JUSTICE OF THE SUPERIOR COURT DATE ISSUED SIGNATURE OF CLERK-MAGISTRATE / ASST. CLERK SN ‘ \
\

$

 

DATE & TIME OF ARRIVAL AT INSTITUTION SIGNATURE OF CONVEYING OFFICER SIGNATURE OF RECEIVING OFFICIAL
06/23/2015 x x

PF

 

Z0

 

 

 

 

Date/Time Printed: 06-23-2015 14:35:27

A truegco
§
Attest:

*

stant Clerk

Ls
Pra

 
 

Case 3:17-cv-30078-FDS Document 70-1 Filed 07/09/19 Page 20 of 20

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts
MITTIMUS FOR SENTENCE 1479CRO01100 The Superior Court
DEFENDANT NAME DOB GENDER | SUPERIOR COURT LOCATION
John J Smith 05/12/1957 Male Hampden County
DEFENDANT'S ALIASES:

John Smith Jr

 

 

Date/Time Printed: 06-23-2015 14:35:27 SCRO25\ 06/2015
